THIBODEAUX,
Chief Judge, dissenting.
I,The majority fails to recognize that prescription was already interrupted against the police officers because of their status as joint tortfeasors. Louisiana Re*691vised Statutes 13:5107 does not change the status of the officers who were added as joint tortfeasors. Prescription was interrupted before the first amended petition was filed and certainly before the second amended petition which was served. Louisiana Revised Statutes 13:5107 is silent on circumstances where prescription has already, as here, been interrupted by means other than the filing of an amending petition.
Contrary to the majority’s assertion, there is no conflict between La.R.S. 13:5107 and La.Civ.Code art. 2324. The statute does not speak to joint liability; Civil Code Article 2324 specifically does. Thus, the trial court and the majority create a conflict where none exists. Because there is no conflict, Johnson v. Shafor, OS-2145 (La.App. 1 Cir. 7/29/09), 22 So.3d 935, writ denied, 09-1921 (La.11/20/09), 25 So.3d 812, is not applicable. In my view, Civil Code Article | a2324 controls and prescription was interrupted. I would reverse and remand for further proceedings.
For the foregoing reasons, I respectfully dissent.